WALLIS, J.
Appellant appeals the trial court’s summary denial of his Florida Rule of Criminal Procedure 3.850 motion based upon a claim of newly discovered evidence in the form of a witness recantation.1
The evidence before the trial court was that the witness recanted via a statement dated October 7, 2013. The trial court improperly ruled that Appellant was required to bring his motion on or before November 9, 2011. Under Florida Rule of Criminal Procedure 3.850(b)(1), Appellant has until October 6, 2015 to bring a post-conviction motion alleging witness recantation. The trial court erred in summarily denying this claim. We reverse and remand this matter for an evidentiary hearing.
REVERSED and REMANDED.
LAWSON and COHEN, JJ., concur.

. Appellant initially filed a Rule 3.850 post-conviction motion with the trial court alleging error concerning the sentencing scoresheet. During the pendency of the initial postconviction motion, Appellant filed his second 3.850 motion alleging witness recantation. In this appeal, Appellant is not challenging the trial court’s summary denial of the scoresheet error. We find Appellant has abandoned his allegation regarding the scoresheet error by failing to raise this issue in his initial brief.